DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
A preliminary amendment filed on 12/15/2021 has been acknowledged and entered. Claims 2-19 have been added. Claims 1-21 are pending. 

Claim Objections
Claims 11-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 10-16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13 and 14 of conflicting Patent No. 9,628,829 B2 and claims 1, 7 and 13 of conflicting Patent No. 10,051,295 B2 and  claims 1-15 of conflicting Patent No. 10,785,506 B2 and claims 1-15 of conflicting Patent No. 11,140,424 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 9,628,829 B2, 10,051,295 B2, 10,785,506 B2 and 11,140,424 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs.

Conflicting Patent No. 9,628,829 B2
1








13

Conflicting Patent No. 10,051,295 B2
1








7

Conflicting Patent No. 10,785,506 B2
1
2
3
4
5
6
7


8
9
Conflicting Patent No. 11,140,424 B2
1
2
3
4
5
6
7


8
9
Pending Application
17/492872
1
2
3
4
5
6
7
8
9
10
11


Conflicting Patent No. 9,628,829 B2







1 & 14


Conflicting Patent No. 10,051,295 B2







13


Conflicting Patent No. 10,785,506 B2
10
11
12
13
14


15


Conflicting Patent No. 11,140,424 B2
10
11
12
13
14


15


Pending Application
17/492872
12
13
14
15
16
17
18
19




Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claims 1 of the conflicting Patent No. 11,140,424 B2. Claim 10 and 19 of pending application and claim 13 and 14 in the conflicting Patent No. 9,628,829 B2 and claim 7 and 13 in the conflicting Patent No. 10,051,295 B2 and claim 8 and 15 in the conflicting Patent No. 10,785,506 B2, respectively, are analyzed similarly. Although conflicting Patent No. 9,628,829 B2, 10,051,295 B2 and 10,785,506 B2 is not shown below, the claims are analyzed and rejected similarly with respect to Table 2.
Conflicting Patent No. 11,140,424 B2 Claim 1 of Conflicting Patent
Serial Number (17/492872)
Claim 1 of Pending Application
1. A method for presenting secondary content associated with media content, the method comprising
A method for presenting secondary content associated with media content, the method comprising: 
transmitting, from a mobile device to a server, a request for one or more portions of secondary media content, wherein the request indicates a time window corresponding to a media sample of a media content item being presented on a media device;
transmitting, from a mobile device to a server, a request for one or more portions of secondary media content, wherein the request includes a time period corresponding to a media sample of a media content item being presented on a media device;
receiving, at the mobile device, the one or more portions of secondary media content, wherein the one or more portions of secondary media content are relevant to the media content item being presented on the media device at the time window corresponding to the media sample and at a time prior to when the media sample was obtained;
receiving, at the mobile device, the one or more portions of secondary media content, wherein the one or more portions of secondary media content are relevant to the media content item being presented on the media device at the time period corresponding to the media sample; and
causing information associated with the one or more portions of secondary media content to be presented at the mobile device.
causing information associated with the one or more portions of secondary media content to be presented at the mobile device.



	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0063503 A1 to Brand in view of U.S. Pub. No. 2011/0289532 A1 to Yu.
As to claims 1, 10 and 19, Brand discloses a method for presenting secondary content associated with media content, the method comprising: 
transmitting, from a mobile device to a server, a request, wherein the request includes a time period corresponding to a media sample of a media content item being presented on a media device (Brand Fig. 1-3, 5, ¶0030, 0031-0033, 0040, 0036, 0053, 0055, mobile device 104 transmits to the server 110 a request including audio sample, where the audio sample indicates a time interval corresponding to the audio sample of the media content);
receiving, at the mobile device, the one or more portions of secondary media content, wherein the one or more portions of secondary media content are relevant to the media content item being presented on the media device at the time period corresponding to the media sample (Brand Fig. 1-3, 5, ¶0034, 0043-0044, 0046, 0051, 0056, 0057, receiving secondary content at the mobile device, where the secondary content supplements the media content on the TV during a time that spans the time interval of the audio sample); and 
causing information associated with the one or more portions of secondary media content to be presented at the mobile device (Brand Fig. 1-3, 5, ¶0034, 0043-0044, 0046, 0051, 0056, 0057, causing supplemental information associated with the secondary content to be displayed in synchrony with the to the media content of the TV).
Brand does not expressly disclose transmitting, from a mobile device to a server, a request for one or more portions of secondary media content, 
Yu discloses transmitting, from a mobile device to a server, a request for one or more portions of secondary media content, wherein the request indicates a time window corresponding to a media sample of a media content item being presented on a media device (Yu Fig. 1-4, ¶0046-0048, 0054-0055, transmitting by the second device to a server, a request for content identification to receive interactive content, where the request includes media sample/fingerprint and time/duration of the media corresponding to the media sample/fingerprint).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Brand by transmitting, from a mobile device to a server, a request for one or more portions of secondary media content, wherein the request indicates a time window corresponding to a media sample of a media content item being presented on a media device as disclosed by Yu.  The suggestion/motivation would have been in order to provide a request to the server with information to properly/accurately identify the content and transmitting interactive/secondary content to the mobile device thereby enhancing the user’s experience.  
As to claims 2 and 11, Brand discloses wherein the information associated with the one or more portions of secondary media content includes cast information associated with the media content item (Brand Fig. 1-3, 5, ¶0044, cast information).
As to claims 3 and 12, Brand discloses wherein the information associated with the one or more portions of secondary media content includes episode details associated with the media content item (Brand Fig. 1-3, 5, ¶0044, episode information).
As to claims 7 and 16, Brand discloses determining a signature associated with the media content item being presented (Brand Fig. 1-3, 5, ¶0030, 0031-0033, 0036, 0050, 0053, 0055 and Yu Fig. 1-4, ¶0043, 0044, 0046-0048, 0054-0055, fingerprint/signature associated with media content presented); and determining an identity of the media content item based on the determined signature (Brand Fig. 1-3, 5, ¶0030, 0031-0033, 0036, 0050, 0053, 0055 and Yu Fig. 1-4, ¶0043, 0044, 0046-0048, 0054-0055, identify the media content based on the fingerprint/signature). 

Claims 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0063503 A1 to Brand in view of U.S. Pub. No. 2011/0289532 A1 to Yu and in further view of U.S. Pub. No. 2011/0078729 A1 to LaJoie.
As to claims 4 and 13, Brand and Yu do not expressly disclose wherein the request for one or more portions of secondary content is transmitted in response to a request received, at the mobile device, via a user interface presented on the mobile device.
LaJoie discloses wherein the request for one or more portions of secondary content is transmitted in response to a request received, at the mobile device, via a user interface presented on the mobile device (LaJoie Fig. 5, 7 & 9, ¶0062, 0063, 0097, request for secondary content transmitted in response to user request on the user device e.g. overlay region 710 with option 712 for identifying audio).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Brand and Yu by wherein the request for one or more portions of secondary content is transmitted in response to a request received, at the mobile device, via a user interface presented on the mobile device as disclosed by LaJoie.  The suggestion/motivation would have been in order to provide a user interface that allows the user to request content identification to the server enhancing the user’s experience.

Claims 5, 6, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0063503 A1 to Brand in view of U.S. Pub. No. 2011/0289532 A1 to Yu and in further view of U.S. Pub. No. 2016/0112762 A1 Mallinson.
As to claims 5 and 14, Brand and Yu do not expressly disclose transmitting, from the mobile device to a second server, identifying information associated with the media content item, wherein the second server is configured to provide additional services related to the media content item.
Mallinson discloses transmitting, from the mobile device to a second server, identifying information associated with the media content item, wherein the second server is configured to provide additional services related to the media content item (Mallinson Fig. 1-6, ¶0022, 0028-0030, transmitting by user mobile device to server, captured identifying information associated with media content where the server provides the user device additional information or access additional content).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Brand and Yu by transmitting, from the mobile device to a second server, identifying information associated with the media content item, wherein the second server is configured to provide additional services related to the media content item as disclosed by Mallinson.  The suggestion/motivation would have been in order to allow the user to obtain/access additional information/content through a secondary server enhancing the user’s experience.
As to claims 6 and 15, Brand and Yu do not expressly disclose determining that presentation of media content has changed from the media content item to a second media content item; and in response to determining that presentation of the media content has changed from the media content item to the second media content item, determining identifying information of the second media content item.
Mallinson discloses determining that presentation of media content has changed from the media content item to a second media content item (Mallinson Fig. 1-6, ¶0030, determining the presentation of the media changes to another media content, e.g. end of a scene of a movie to commercial ); and
in response to determining that presentation of the media content has changed from the media content item to the second media content item, determining identifying information of the second media content item (Mallinson Fig. 1-6, ¶0030, determine identifying information e.g. 602 in response to the change in presentation of end of scene of a movie to commercial).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Brand and Yu by determining that presentation of media content has changed from the media content item to a second media content item; and in response to determining that presentation of the media content has changed from the media content item to the second media content item, determining identifying information of the second media content item as disclosed by Mallinson.  The suggestion/motivation would have been in order to provide a plurality of different supplemental content corresponding to changed content thereby providing the user an option to select the supplemental content which was of interest to the user.

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0063503 A1 to Brand in view of U.S. Pub. No. 2011/0289532 A1 to Yu and in further view of U.S. Pub. No. 2002/0093982 A1 Joy.
As to claims 8 and 17, Brand and Yu do not expressly disclose wherein a size of the signature is determined based on a bandwidth of a network connection to the server.
Joy discloses wherein a size of the signature is determined based on a bandwidth of a network connection to the server (Joy ¶0040, 0042, size of packet determined based on bandwidth of network of the server and client); and
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Brand and Yu by wherein a size of the signature is determined based on a bandwidth of a network connection to the server as disclosed by Joy.  The suggestion/motivation would have been in order to transmit data according to the network bandwidth that allows the size to be adjusted thereby increasing the transmission efficiency of data transmission of the network enhancing the quality of service.

Claims 9 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0063503 A1 to Brand in view of U.S. Pub. No. 2011/0289532 A1 to Yu and in further view of U.S. Pub. No. 2008/0082510 A1 to Wang.
As to claims 9 and 18, Brand and Yu do not expressly disclose wherein the one or more portions of secondary media content are relevant to the media content item being presented on the media device at a time prior to when the media sample was obtained.
Wang discloses wherein the one or more portions of secondary media content are relevant to the media content item being presented on the media device at a time prior to when the media sample was obtained (Wang Fig. 1, 3, 4, 5, ¶0021, 0038, 0059-0061, metadata, e.g. title, relevant to the broadcast media being presented on the mobile phone and at a time before when the audio sample was received, e.g. T1 and T2 content identification query where the metadata is related to the broadcast media between Tm and T1).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Brand and Yu by wherein the one or more portions of secondary media content are relevant to the media content item being presented on the media device at a time prior to when the media sample was obtained as disclosed by Wang.  The suggestion/motivation would have been in order to identify the broadcast media with a plurality of metadata that is displayed on the mobile device and updating the display accordingly thereby enhancing the user’s experience.

Conclusion
Claims 1-19 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426